DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, and 10-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Stowe et al. (US 2012/0103212) and further in view of Kanungo et al. (US 2017/0341452). 	Regarding claims 1 and 2, AAPA discloses “a multilayer imaging blanket for a variable data lithography system (paragraph 6 of Applicant’s specification), comprising:  	a multilayer base comprising a sulfur-containing layer (paragraph 6); and  	a cured topcoat layer comprising” a polymer “in contact with the sulfur-containing layer of the multilayer base (paragraph 6).”  AAPA fails to disclose that the topcoat layer is compatible with sulfur or that the polymer is a polyurethane. 	However, Stowe et al. disclose that the surface layer in such reimageable printing blankets, the reimageable surface layer can include silicone or polyurethanes (paragraph 54).  It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use polyurethanes in the surface layer of AAPA because they have been shown in the art to be suitable for the intended purpose of being a surface layer in a reimageable printing blanket.  Examiner notes that polyurethanes are compatible with sulfur. 	AAPA also fails to specifically disclose that the base has “a sulfur-containing top layer,” but do teach that the polymer topcoat can be put on an engineered rubber substrate, or carcass (paragraph 6).  Kanungo et al. disclose that a carcass that can be used has “a bottom layer defining a lower contacting surface (item 108);  	a compressible layer (item 118); and  	a top layer (item 114),”   	the top layer comprising sulfur in amounts up to and excluding 0.3% (paragraph 42). 	It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the carcass of Kanungo et al. as the carcass in the modified invention of AAPA because it has been shown in the art to be suitable for the intended purpose of being a carcass in an imaging blanket in a variable data lithography system.  	Regarding claim 3, Kanungo et al. further disclose “wherein the multilayer base further comprises a reinforcing fiber layer disposed between the top layer and the compressible layer (paragraph 43).” 	Regarding claim 4, Kanungo et al. further disclose “wherein the top layer comprises a reinforcing fiber layer (paragraph 49: top layer comprises carbon fibers).” 	Regarding claim 5, AAPA, as modified, further discloses “wherein the multilayer base is configured to be stable up to 4 hours at up to 160°C.”  It has been held that when the claimed and prior art inventions are at least substantially structurally identical, any recited properties are presumed inherent. See MPEP §2112.01.  In this instance, the multilayer base of AAPA, as modified, is at least substantially identical to the instant invention, as claimed. Therefore, the recited property of it being “stable up to 4 hours at up to 160°C” is presumed to be inherent. 	Regarding claim 6, Kanungo et al. further disclose “wherein the top layer is not sulfur-free (paragraph 42).” 	 	Regarding claim 8, Kanungo et al. further disclose “wherein the top layer comprises a nitrile butadiene rubber (NBR) (see the topmost layer 116 in Figure 2, and paragraph 44.  Examiner interprets the adhesive layer 116 and layer 114 to be the recited ‘top layer’).”  	Regarding claim 10, Stowe et al. further disclose “wherein the topcoat layer is compatible with dampening fluids (paragraph 54).” 	Regarding claims 11-13, AAPA, as modified, disclose all that is claimed, as in claim 1 above, but fail to disclose the specifics of how the polyurethane is made.  However, Examiner takes Official Notice that at the time of the filing of the invention, polyurethanes were known to be made from isocyanates and hydroxyl components, and that those recited in claims 11-13 were common and well-known components in making polyurethanes.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the specific components recited in claims 11-13 to make the polyurethane topcoat of AAPA, as modified, because they have been shown in the art to be suitable for making polyurethanes.  See MPEP §2144.07. 	Since Applicant did not challenge the taking of Official Notice, that which was taken as being well known is now considered Admitted Prior Art (APA).  See MPEP §2144.03(C).  	Regarding claim 14, Stowe et al. further disclose “wherein the topcoat layer comprises an IR absorbing filler, and wherein the IR absorbing filler comprises one or more of carbon black, metal oxides, carbon nanotubes, graphene, graphite, carbon fibers, and mixtures and combinations thereof (paragraph 52).” 	Regarding claim 15, Stowe et al. further disclose “wherein the IR absorbing filler has an average particle size of from about 2 nanometers (nm) to about 10 µm (paragraph 52).” 	Regarding claim 16, Stowe et al. further disclose “wherein the IR absorbing filler comprises carbon black (paragraph 52).” 	Regarding claim 17, Stowe et al. further disclose “wherein the topcoat layer further comprises at least one of:  	silica (paragraph 52);  	a dispersant; and  	a catalyst.” 	Regarding claim 18, only that which is optional is recited.  Therefore, nothing is recited that defines over AAPA, as modified. 	Regarding claims 19 and 20, AAPA discloses “a variable data lithography system (paragraph 5), comprising:  	a multilayer imaging blanket (paragraph 6) comprising:  		a multilayer base having a sulfur-containing bottom layer defining a lower contacting surface (paragraph 6); and  		a cured topcoat layer disposed on the multilayer base opposite the lower contacting surface of the sulfur-containing bottom layer (paragraph 6), wherein the lower contacting surface is configured to mount on a cylinder core of the variable data lithography system (paragraph 51 of Stowe et al.); 	a fountain solution subsystem configured for applying a fountain solution layer to the multilayer imaging blanket (paragraph 5 and item 30 of Stowe et al.);  	a patterning subsystem configured for selectively removing portions of the fountain solution layer so as to produce a latent image in the fountain solution layer (paragraph 5 and item 36 of Stowe et al.);  	an inker subsystem configured for applying ink over the multilayer imaging blanket (paragraph 5 and item 46 of Stowe et al.), such that, said ink selectively occupies regions of the multilayer imaging blanket where the fountain solution layer was removed by the patterning subsystem to thereby produce an inked latent image; and  	an image transfer subsystem configured for transferring the inked latent image to a substrate (paragraph 5 and item 16 of Stowe et al.).”   	Examiner notes that the system of AAPA (paragraph 5 of Applicant’s specification) corresponds to the system of Stowe et al., so references are made to the corresponding system of Stowe et al. for showing the specifics which may be lacking from the description of paragraph 5 of Applicant’s specification. 	AAPA fails to disclose that the topcoat layer is compatible with sulfur or that the polymer is a polyurethane.
	However, Stowe et al. disclose that the surface layer in such reimageable printing blankets, the reimageable surface layer can include silicone or polyurethanes (paragraph 54).  It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use polyurethanes in the surface layer of AAPA because they have been shown in the art to be suitable for the intended purpose of being a surface layer in a reimageable printing blanket.  Examiner notes that polyurethanes are compatible with sulfur.	AAPA also fails to disclose that the cured topcoat layer is disposed “on a top layer of the multilayer base,” and “wherein the top layer comprises a nitrile butadiene rubber (NBR),” but does disclose that the polymer topcoat can be put on an engineered rubber substrate, or carcass (paragraph 6).  However, Kanungo et al. disclose that a carcass that can be used has “a top layer (items 114 and 116)” to support the topcoat layer, and that the top layer comprises a nitrile butadiene rubber (see the topmost layer 116 in Figure 2, and paragraph 44.  Examiner interprets the adhesive layer 116 and layer 114 to be the recited ‘top layer’). 	It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the carcass of Kanungo et al. as the carcass in the modified invention of AAPA because it has been shown in the art to be suitable for the intended purpose of being a carcass in an imaging blanket in a variable data lithography system.
 	Regarding claim 21, AAPA, as modified, discloses all that is claimed, as in claim 2 above, except “wherein the top layer comprises a sulfur crosslinker.”  However, Kanungo et al. disclose that layer 114 can be used with and adhesive layer 116 made of NBR (paragraph 44).  Examiner interprets the combination of layers 114 and 116 to be the recited “top layer.”  AAPA further discloses that sulfur can be used as a crosslinker with NBR (paragraph 6).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use sulfur in the adhesive in order to serve as a crosslinker.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive.
 Applicant argues that none of AAPA, Stowe et al., or Kanungo et al. disclose the invention as a whole.  This amounts to attacks against the references individually; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, AAPA is generic with respect to the cured topcoat layer, and Stowe et al. clearly teach that one type of cured topcoat layers can include polyurethanes.
Applicant argues that the “AAPA does not describe ‘sulfur-containing top layer’”.  However, the rejection never asserts that AAPA describes a sulfur-containing top layer, only that a layer which contains sulfur is described by AAPA.  The limitation of a top layer containing sulfur is met by the combination with Kanungo et al.
Applicant argues that paragraph 6 cannot be interpreted to describe using NBR imaging blankets for variable data lithography systems.  Examiner disagrees, and asserts that paragraph 6 is broad and is not narrowly confined to the ‘212 application.  Regardless, paragraph 6 is primarily relied upon for the teaching that “carcass” is used as a base.  Examiner maintains that one having ordinary skill in the art, upon reading paragraphs 5-7, would gather that a “carcass” is used as a base for a multilayer imaging blanket for a variable data lithography system.  Examiner further notes that Kanungo et al. describes a base which has a toplayer which has up to, but excluding, 0.3% sulfur (paragraph 42), thus meeting the limitation of claim 1 that the top layer contain sulfur.  
It has been held that a reference disclosing the optional inclusion of a particular component teaches compositions that both do and do not contain that component.  See MPEP §2123(I).  Therefore, since Kanungo et al. clearly teach that the layer “may be Sulphur free, which may be understood to include less than 0.3% Sulphur,” embodiments wherein sulfur is both contained (in amounts less than 0.3%) and not contained are disclosed.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853